Citation Nr: 1016845	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-37 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for residuals of a 
right foot injury.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for right knee 
patellofemoral syndrome. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1983 to September 1986.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2006 rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  

In February 2010, a Board Central Office personal hearing was 
held before the undersigned in Washington, DC; a transcript 
of the hearing is associated with the claims file.  At the 
hearing, the Veteran sought, and was granted, a 30 day 
abeyance period for the submission of additional evidence.  
In April 2010 additional evidence was received with a waiver 
of RO initial consideration.     

Although the RO implicitly reopened the Veteran's claim of 
service connection for right knee patellofemoral syndrome by 
deciding the issue on its merits in a November 2006 rating 
decision, the question of whether new and material evidence 
has been received to reopen the claim must be addressed in 
the first instance by the Board because that issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.

The issues of service connection for a low back disability, 
residuals of a right foot injury, and right knee 
patellofemoral syndrome are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied 
service connection for bilateral patellofemoral syndrome on 
the basis that that such disability was not shown to be 
incurred in or aggravated by the Veteran's active service.

2.  Evidence received since the November 2002 rating decision 
includes February 2010 testimony of the Veteran that tends to 
relate her right knee patellofemoral syndrome to an injury 
during active duty for training; relates to the unestablished 
fact necessary to substantiate the claim of service 
connection for right knee patellofemoral syndrome; and raises 
a reasonable probability of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Veteran did not appeal the November 2002 rating 
decision and it became final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  New and material evidence has been received to reopen 
service connection for right knee patellofemoral syndrome.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as this decision 
grants that portion of the claim that is being addressed (new 
and material evidence to reopen a claim of service connection 
for right knee patellofemoral syndrome), there is no further 
duty to notify and assist. 

B. Factual Background

Evidence of record at the time of the November 2002 rating 
decision included:  An October 1993 service treatment record 
(STR) noting that the Veteran had started wearing knee braces 
for pain in her knee.  She was advised by "orthopedic" not 
to run.  She was put on limited duty for 48 hours to obtain a 
letter from orthopedics outlining her limitations. 

A November 1993 letter from R.P., M.D., noted that the 
Veteran had patellofemoral pain syndrome due to mild 
malalignment of the lower extremities.  It was noted that her 
condition was likely to be aggravated by running and climbing 
up and down stairs.  He stated that although her condition 
was painful, it was not harmful and did not totally prohibit 
running; however, running might exacerbate symptoms. 

A report of April 2002 examination (on behalf of VA) noted 
that the Veteran reported that her bilateral knee condition 
began shortly after 1983 in boot camp and her knees kept 
swelling and appeared to be unstable.  The Veteran stated 
that she had knee pain if she walked more than 1-2 hours, up 
stairs, or on uneven surfaces.  She also related that there 
was instability, fatigue, and lack of endurance, but no 
swelling or locking.  Examination of the knees revealed no 
heat, redness, swelling, or effusion.  Both knees had range 
of motion from 0 to 140 degrees with no pain.  Drawer and 
McMurray tests were negative bilaterally.  The Veteran had 
medial joint line tenderness bilaterally without fatigue, 
weakness, lack of endurance, or incoordination.  The 
diagnosis was bilateral knee arthralgias and chondromalacia 
patella.  X-rays were interpreted as revealing negative 
bilateral knees.  There were no fractures or osseous 
abnormalities.  The joint spaces were well maintained.  There 
was no joint effusion or soft tissue calcification.

Potentially pertinent evidence received since the November 
2002 rating decision includes: A September 2003 private 
consultation noted that on examination of the knees the 
Veteran had valus alignment.  There was no joint line 
tenderness or effusion.  Anterior and posterior drawer' signs 
were negative.  Lachman's and pivot shift were negative.  
There was no thigh or calf atrophy.  Range of motion from 
extension to flexion was 0 to 120 degrees. 

An April 2005 treatment record from Ireland Army Community 
Hospital noted that the Veteran complained of right anterior 
knee pain three days after stepping in a hole.  There was 
pain with running and going up and down stairs.  It was noted 
there was no prior injury or history of swelling, locking, or 
catching.  The medial facet of the patella was tender to 
palpation.  Varus valgus, Drawer, Lachman's, and McMurray's 
were all negative.  There was no effusion, ecchymosis, 
erythema, or edema.  The Veteran was prescribed Naproxen and 
a knee brace and put on profile for 3 days.  

A report of October 2006 examination (on behalf of VA) noted 
that the Veteran had been suffering from a status post right 
knee strain which had existed since 2005.  There was no 
weakness, stiffness, swelling, heat, redness, giving way, 
lack of endurance, locking, fatigability, dislocation, edema, 
effusion, tenderness, abnormal movement, or guarding of 
movement.  There was crepitus in the right knee.  The pain 
was constant and localized elicited by physical activity and 
relieved by rest.  There was no incapacitation or functional 
impairment resulting from the condition.  Range of motion and 
ligaments testing were within normal limits.  The diagnosis 
was right knee patellofemoral syndrome.  X-rays were 
interpreted as revealing a negative right knee.  There was no 
evidence of fracture or other significant bone or soft tissue 
abnormality.  

An April 2006 private treatment record noted that the 
Veteran's chief complaints were right knee and foot pain.  
The Veteran reported that she fell during military training, 
injuring her right knee and foot in May 2005.  There was 
right knee pain over the prepatellar area on forced 
extension; all other ranges of motion produced slight pain.  
The diagnoses were patellofemoral syndrome and metatarsalgia.  

A September 2006 private treatment record noted that the 
Veteran complained of right knee pain.  Range of motion was 
normal.  There was no effusion.  The diagnosis was right knee 
pain and swelling.  A referral to orthopedics was made.
A December 2006 private consultation of L.S., M.D. noted that 
the Veteran complained of right knee pain since May 5, 2006.  
Examination of the right knee revealed normal range of 
motion.  There was no swelling.  Joint lines were tender on 
the medial side.  Patella facets were nontender.  Ligament 
stability was normal.  X-rays were interpreted as revealing 
lateral subluxation of the patella.  The impression was right 
knee patellofemoral pain syndrome and possible medial 
meniscus lesion.  The examiner noted that, "To a reasonable 
degree of medical probability, per the patient's history, the 
injuries that we are treating are almost a certainty related 
to the injury that the patient described on May 5, 2006. . 
." 

February 2010 hearing testimony from the Veteran stating that 
she injured her right knee in April or May 2005 while on 
active duty for training in the reserves.  She described 
walking along a narrow and slippery path after a rain, losing 
her footing, and falling down a hill.  She related she was 
tossed around and jostled, landing upside down with both of 
her legs wrapped around a tree.  She had instant pain in her 
knee.  She noted she experienced loss of feeling on the 
outside of her leg.  She testified that all of her current 
symptoms began in the military, continued upon her discharge, 
and continued to the present date.  She added that when she 
injured her knee she heard a snap and the knee swelled.  

A February 2010 MRI interpreted as revealing shallow femoral 
trochlea and lateral patellar subluxation and tilt.  There 
was chondrosis of the patellofemoral cartilage.  There was 
mild chondrosis of the weight-bearing surface of the lateral 
femoral condyle.  

A March 2010 consultation of L.S., M.D. noted that the 
Veteran complained of retropatellar chronic right knee pain 
that was worse with activity and relieved by rest.  There was 
associated clicking, popping, and questionable swelling.  It 
was noted that there was an injury on active duty in the 
military in 2005.  The pain was not currently radicular.  
There were no other associated signs or symptoms.  
Examination showed full range of motion of the right knee.  
The ligaments were stable.  There was tenderness on both 
patellar facets and joint lines.  An MRI of the right knee 
showed patellofemoral disease and some articular cartilage 
damage of the lateral femoral condyle.  The impression was 
patellofemoral instability recalcitrant to rehabilitation and 
bracing.    

The Veteran's claim of service connection for patellofemoral 
syndrome of the bilateral knees was denied in November 2002 
on the basis that the condition was not incurred in or 
aggravated by military service.  She did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the newly presented evidence 
need not be probative of all the elements required to award 
the claim but that the evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence that is 
merely cumulative of other evidence in the record is not new 
and material even if it was not been previously associated 
with the record and previously considered.  Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2000).

The November 2002 rating decision that denied service 
connection for patellofemoral syndrome of the bilateral knees 
found that the claimed knee disabilities were not shown to be 
related to active service.  Consequently, for evidence to be 
found new and material, it must be evidence not of record in 
November 2002 that tends to show a relationship of current 
knee disability to service.  

The evidence received since November 2002 includes February 
2010 Board personal hearing testimony of the Veteran in which 
she relates her right knee disability to an injury during a 
period of active duty for training.  Additionally, there was 
some evidence of continuity of symptomatology since service.  
This evidence was not previously of record, and is new; it 
relates to the unestablished fact necessary to substantiate 
the Veteran's claim of service connection for right knee 
patellofemoral syndrome.  Presumed to be credible, as 
required for purposes of reopening, the additional evidence 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the additional evidence is new and material, and 
the claim of service connection for right knee patellofemoral 
syndrome is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 
3.156.  


ORDER

New and material evidence having been received, the appeal to 
reopen service connection for right knee patellofemoral 
syndrome is granted. 


REMAND

While the notice provisions of the VCAA appear to be 
satisfied, the Board finds that further development of the 
record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claims.  
See 38 C.F.R. § 3.159 (2009).   

In the February 2010 Board personal hearing, the Veteran 
testified that she injured her low back, right foot, and 
right knee in April or May 2005 while on active duty for 
training in the Reserves.  She described walking along a 
narrow and slippery path after a rain, losing her footing, 
and falling down a hill.  She related she was tossed around 
and jostled, landing upside down with both of her legs 
wrapped around a tree.  She testified that she had instant 
pain in her low back, right knee, and right foot.  She noted 
she experienced loss of feeling on the outside of her leg.  
She testified that all of her current symptoms began in the 
military, continued upon her discharge, and continued to the 
present date.  She added that when she injured her knee she 
heard a snap and the knee swelled.  

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the VA 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  With respect to whether the evidence of 
record indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service, the Court has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The discussion below will focus on whether the Veteran meets 
the requirements of McLendon above.  The Veteran has 
submitted evidence showing current disabilities of the low 
back, right foot, and right knee.  Regarding the low back, a 
February 2010 MRI showed mild to moderate L4-5 and mild L5-S1 
degenerative disc disease with mild endplate spurring.  There 
were also posterior disk protrusions with annular tears at 
L4-5 and L5-S1.  Regarding the right foot, a March 2010 
consultation report notes that the Veteran's MRI revealed 
arthritis at the base of the first metatarsal and less so 
over the second metatarsal.  There were also degenerative 
changes across the first metatarsal junction and the first 
metatarsophalangeal joint.  Regarding the right knee, a 
February 2010 MRI showed shallow femoral trochlea and lateral 
patellar subluxation and tilt; chondrosis of the 
patellofemoral cartilage; and mild chondrosis of the weight-
bearing surface of the lateral femoral condyle.  
 
The Veteran's testimony of her in-service fall down a hill 
along with medical records contemporaneous to her claimed 
date of injury establish that she suffered an event or injury 
in service.  An April 2005 treatment record from Ireland Army 
Community Hospital notes that the Veteran complained of right 
knee pain after stepping in a hole.  A follow-up (May 2005) 
bone scan notes that she had complaints of low back, knee, 
and ankle pain.  The Veteran testified that her injury 
occurred in late April or May.  A January 2006 statement of 
duty status notes that she stepped in a hole and hurt her 
foot and ankle.  The Board finds her accounts are credible; 
the evidence establishes an injury in service.    

On the question of relationship to service, the onset of 
complaints regarding pain of the low back and right lower 
extremity are shown to be in close proximity to the Veteran's 
reported time of injury.  As noted above, the Veteran 
complained of right knee pain after stepping in a hole and 
had complaints of low back, knee, and ankle pain.  
Additionally, post-service complaints appear clinically in 
April 2006, a short time after her separation from service.  
When taken as a whole, the evidence of record indicates that 
the Veteran's claimed disabilities may be related to her 
injury (falling down a hill) that occurred on active duty for 
training.  

In this case, the record does not contain sufficient medical 
evidence to decide the claim.  The Veteran was afforded an 
examination on behalf of VA regarding her low back, right 
knee, and right ankle.  However, the examiner did not provide 
a nexus opinion as to whether the Veteran's current 
disabilities were related to her active service (to include a 
fall therein).  

In light of the foregoing, the Board finds that the Veteran 
should be afforded a VA examination (to include nexus 
opinions) to determine the etiology of her current 
disabilities.  



Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should arrange for an 
orthopedic examination of the Veteran 
to determine the nature and the likely 
etiology of any current disabilities 
(to include the low back, right foot, 
and right knee) found.  The relevant 
documents in the claims folder should 
be reviewed by the examiner in 
conjunction with the examination. 

a.	The examiner should identify (by 
medical diagnosis) any current low 
back disability found on 
examination, and opine whether it 
is at least as likely as not (a 50 
percent or better probability) 
that such disability is related to 
the Veteran's military service, 
and specifically to her reported 
in-service injury from a fall in 
April or May 2005.  

b.	The examiner should identify (by 
medical diagnosis) any current 
right foot disability found on 
examination, and opine whether it 
is at least as likely as not (a 50 
percent or better probability) 
that such disability is related to 
the Veteran's military service, 
and specifically to her reported 
in-service injury from a fall in 
April or May 2005.

c.	The examiner should identify (by 
medical diagnosis) any current 
right knee disability found on 
examination, and opine whether it 
is at least as likely as not (a 50 
percent or better probability) 
that such disability is related to 
the Veteran's military service, 
and specifically to her reported 
in-service injury from a fall in 
April or May 2005.

2.	The RO should then re-adjudicate the 
claims.  If any issue remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised that when a claimant, without good 
cause, fails to report for a VA examination scheduled in 
conjunction with a reopened claim for a benefit which was 
previously disallowed, the claim will be denied.  Likewise, 
when a claimant fails to report without good cause in 
conjunction with an original claim, the claim will be rated 
based on the evidence of record.  38 C.F.R. § 3.655.    

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


